
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.23


LOAN AGREEMENT

between

AMERICAN AGCREDIT, FLCA,

and

MAUI LAND & PINEAPPLE COMPANY, INC.

Loan No. 0426195000

December 22, 2010

--------------------------------------------------------------------------------






TABLE OF CONTENTS


1.

   

Definitions and Rules of Construction

  1



   

(a)

   

Definitions

  1



   

(b)

   

Rules of Construction

  9

2.

   

Conditions Precedent

 
9



   

(a)

   

Required Documents

  9



   

(b)

   

Wells Fargo Facility

  9



   

(c)

   

Approvals

  9



   

(d)

   

Event of Default

  9



   

(e)

   

Reimbursement of Expenses

  9



   

(f)

   

Modification Fee

  9

3.

   

Conversion of Revolving Loan to Term Loan; Interest Rate

 
9



   

(a)

   

Conversion of Revolving Loan to Term Loan on the Closing Date

  9



   

(b)

   

Interest Rate

  9



   

(c)

   

Computation of Interest

  10



   

(d)

   

Default Rate

  10



   

(e)

   

Interest Not to Exceed Maximum Lawful Rate

  10



   

(f)

   

Additional LIBOR Rate Provisions

  11

4.

   

Repayment Terms

 
11



   

(a)

   

Interest Payments

  11



   

(b)

   

Principal Payments; Maturity Date

  11



   

(c)

   

Payments Due on Business Days

  11



   

(d)

   

Late Charge

  12

5.

   

Modification Fee

 
12

6.

   

Prepayments

 
12



   

(a)

   

Mandatory Principal Prepayment from Sale of Collateral

  12



   

(b)

   

Mandatory Principal Prepayment from Sale of Other Assets

  12



   

(c)

   

Mandatory Prepayment of Net Issuance Proceeds from Issuance of Equity Interests

  12



   

(d)

   

Optional Prepayments

  12



   

(e)

   

Payment of Interest with Respect to a Prepayment; No Reborrowing

  12



   

(f)

   

LIBOR Breakage

  12

7.

   

Manner and Time of Payment

 
13

8.

   

Capitalization

 
13

9.

   

Collateral; No Subordination

 
14

10.

   

Representations and Warranties

  14



   

(a)

   

Corporate Existence; Compliance with Law and Agreements

  14



   

(b)

   

Corporate Power; Authorization; Enforceable Obligations

  14



   

(c)

   

Financial Statements and Condition; Disclosure

  15



   

(d)

   

Taxes

  15



   

(e)

   

Licenses; Permits; Intellectual Property Rights

  15



   

(f)

   

Labor Matters

  16



   

(g)

   

Investment Company Act

  16



   

(h)

   

Margin Regulations

  16



   

(i)

   

ERISA

  16



   

(j)

   

Brokers

  16



   

(k)

   

Environmental Matters

  17



   

(l)

   

Subsidiaries, Partnerships, and Joint Ventures

  17



   

(m)

   

Title Matters

  17

i

--------------------------------------------------------------------------------



11.

   

Affirmative Covenants

  17



   

(a)

   

Eligibility

  17



   

(b)

   

Corporate Existence

  17



   

(c)

   

Compliance with Laws

  17



   

(d)

   

Property Maintenance

  18



   

(e)

   

Books and Records

  18



   

(f)

   

Inspection

  18



   

(g)

   

Reports and Notices

  18



         

(1)

 

Annual Financial Statements

  18



         

(2)

 

Quarterly Financial Statements, Projected Financial Statements and Operating and
Capital Plan Updates

  18



         

(3)

 

Annual Capital Expenditures Budget

  19



         

(4)

 

Annual Budget and Three Year Plan

  19



         

(5)

 

Modifications to Six Quarter Rolling Budget

  19



         

(6)

 

Notice of Default

  19



         

(7)

 

Tax Returns

  19



         

(8)

 

Notice of Non-Environmental Litigation

  19



         

(9)

 

Notice of Environmental Litigation, Etc

  19



         

(10)

 

Consolidated Cash Flow Forecast

  19



         

(11)

 

Quarterly Conference Calls

  19



         

(12)

 

Other Information

  20



   

(h)

   

Insurance

  20



   

(i)

   

Kahului Parcel

  20



   

(j)

   

Compliance Certificate

  21



   

(k)

   

Title Insurance Policy

  21

12.

   

Negative Covenants

 
21



   

(a)

   

Mergers, Acquisitions, Etc. 

  21



   

(b)

   

Transfer of Assets

  21



   

(c)

   

Change in Business

  21



   

(d)

   

Liens

  21



   

(e)

   

Capital Expenditures

  21



   

(f)

   

Investments

  21



   

(g)

   

Restricted Payments

  22



   

(h)

   

Transactions with Affiliates

  22



   

(i)

   

Indebtedness

  22



   

(j)

   

Total Liabilities

  22



   

(k)

   

Liquidity

  22



   

(l)

   

No Amendment of Wells Fargo Loan Documents

  22

13.

   

Events of Default

 
22



   

(a)

   

Payment Default

  22



   

(b)

   

Representations and Warranties

  22



   

(c)

   

Other Covenants and Agreements

  22



   

(d)

   

Other Indebtedness

  23



   

(e)

   

Judgments

  23



   

(f)

   

Insolvency, Etc

  23



   

(g)

   

Material Adverse Change

  23



   

(h)

   

Cross-Default to Wells Fargo Facility

  23

ii

--------------------------------------------------------------------------------



14.

   

Remedies Upon Events of Default

  23



   

(a)

   

Termination of Rights; Acceleration

  23



   

(b)

   

Enforcement

  23



   

(c)

   

Application of Funds

  24

15.

   

Indemnity

 
24

16.

   

Complete Agreement; Amendments

 
24

17.

   

Counterparts; Effectiveness

 
24

18.

   

Applicable Law

 
24

19.

   

MUTUAL WAIVER OF JURY TRIAL

 
24

20.

   

Notices

 
25

21.

   

Costs and Expenses

 
25

22.

   

Effectiveness; Severability

 
25

23.

   

Successors and Assigns

 
26

24.

   

Communications with Wells Fargo Bank

 
26

25.

   

Continuing Validity of Existing Agreements

 
26

26.

   

Release

 
26

iii

--------------------------------------------------------------------------------





Loan No. 0426195000


LOAN AGREEMENT


        This LOAN AGREEMENT ("Agreement") is entered into as of December 22.
2010 (the "Effective Date") by and between AMERICAN AGCREDIT, FLCA ("Lender"),
and MAUI LAND & PINEAPPLE COMPANY, INC., a Hawaii corporation ("Borrower").


Recitals


        A.    Borrower and Lender are parties to that certain Revolving Line of
Credit Loan Agreement dated as of September 1, 2005 (as amended from time to
time, the "Previous Loan Agreement"), The Previous Loan Agreement amended,
restated, and superseded an earlier loan agreement dated June 1, 1999, and
entitled Term Loan Agreement, between Borrower and Lender (which was then known
as Pacific Coast Farm Credit Services, ACA).

        B.    Borrower has requested, and Lender has agreed, to amend and
restate the Previous Loan Agreement in its entirety to convert the Loan
referenced therein from a revolving line of credit to a term loan and Lender has
agreed to do so on the terms and conditions set forth in this Agreement and the
other Loan Documents.


Agreement


        NOW, THEREFORE, in consideration of the premises and covenants set forth
below, the parties hereby agree that the Previous Loan Agreement is hereby
amended and restated in its entirety as follows effective from and after the
Effective Date:

        1.    Definitions and Rules of Construction.    

        (a)    Definitions.    The following terms used in this Agreement shall
have the following meanings:

        "Affiliate" shall mean, with respect to any Person, (i) each Person
that, directly or indirectly, owns or controls, whether beneficially, or as a
trustee, guardian or other fiduciary, ten percent (10%) or more of the Stock
having ordinary voting power in the election of directors of such Person,
(ii) each Person that controls, is controlled by or is under common control with
such Person or any Affiliate of such Person, or (iii) each of such Person's
officers, directors, joint venturers and partners. For the purpose of this
definition, "control" of a Person shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of its management or
policies, whether through the ownership of voting securities, by contract or
otherwise.

        "Agreement" shall mean this Loan Agreement, together with Exhibits and
Schedules attached hereto, and as hereafter amended, restated, modified, or
supplemented.

        "Applicable Spread" shall mean 4.25%; provided that (a) if the principal
balance of the Loan is reduced below Twenty Two Million Five Hundred Thousand
Dollars ($22,500,000), and no Event of Default shall have at any time occurred,
the Applicable Spread shall be reduced to four percent (4.00)% commencing on the
first day of the first month after the occurrence of such reduction, and (b) if
the principal balance of the Loan is reduced below Twenty Million Dollars
($20,000,000), and no Event of Default shall have at any time occurred, the
Applicable Spread shall be reduced to three and three-quarters percent (3.75%)
commencing on the first day of the first month after the occurrence of such
reduction.

        "Business Day" shall mean any day that is not a Saturday, a Sunday, or a
day on which banks are required or permitted to be closed in the State of
California.

1

--------------------------------------------------------------------------------



        "Capital Expenditures" shall mean, for any period, the aggregate of all
expenditures (whether paid in cash or other consideration or accrued as a
liability and including that portion of Capital Leases that is capitalized on
the balance sheet of Borrower including in connection with a sale-leaseback
transaction) by Borrower and its Subsidiaries for the acquisition or leasing of
fixed or capital assets or additions to equipment (including replacements,
capitalized repairs and improvements during such period) which are required to
be capitalized under GAAP on a consolidated balance sheet of Borrower and its
Subsidiaries. Capital Expenditures shall not include (i) the actual value
received for existing equipment either traded-in at time of purchase of new
equipment or sold in the ordinary course of business (but only to the extent
such equipment is replaced), and (ii) expenditures made from insurance proceeds.

        "Capital Lease" shall mean any lease of any property (whether real,
personal or mixed) by Borrower or a Subsidiary as lessee that, in accordance
with GAAP, either would be required to be classified and accounted for as a
capital lease on a balance sheet of Borrower or such Subsidiary or otherwise be
disclosed as such in a note to such balance sheet.

        "Capitalized Lease Obligation" shall mean obligations under a lease (to
pay rent or other amounts under any lease or other arrangement conveying the
right to use) that are required to be capitalized for financial reporting
purposes in accordance with GAAP. The amount of a Capitalized Lease Obligation
is the capitalized amount of such obligation determined in accordance with GAAP.

        "Cash Equivalents" shall mean (a) securities issued, guaranteed or
insured by the United States of America or any of its agencies with maturities
of not more than one year from the date acquired; (b) certificates of deposit
with maturities of not more than one year from the date acquired issued by a
United States federal or state chartered commercial bank of recognized standing,
or a commercial bank organized under the laws of any other country which is a
member of the Organization for Economic Cooperation and Development, or a
political subdivision of any such country, acting through a branch or agency,
which bank has capital and unimpaired surplus in excess of $500,000,000 and
which bank or its holding company has a short-term commercial paper rating of at
least A-2 or the equivalent by S&P or at least P-2 or the equivalent by Moody's;
(c) reverse repurchase agreements with terms of not more than seven days from
the date acquired, for securities of the type described in clause (a) above and
entered into only with commercial banks having the qualifications described in
clause (b) above; (d) commercial paper issued by any Person incorporated under
the laws of the United States of America or any State thereof and rated at least
A-2 or the equivalent thereof by S&P or at least P-2 or the equivalent thereof
by Moody's, in each case with maturities of not more than one year from the date
acquired; and (e) investments in money market funds registered under the
Investment Company Act of 1940, as amended, which have net assets of at least
$500,000,000 and at least 85% of whose assets consist of securities and other
obligations of the type described in clauses (a) through (d) above.

        "Closing Date" shall mean the date on which all of the conditions
precedent described in Section 2 shall have been satisfied or waived by Lender,
and the Loan has been funded or applied by Lender to refinance the Term Loan.

        "Collateral" shall mean all of the real property and interests in
property described in Section 9, and all other property and interests in
property that now or hereafter secure the payment of any of the Obligations.

2

--------------------------------------------------------------------------------



        "Consolidated Adjusted EBITDA" shall mean, for any period, for Borrower
and its Subsidiaries on a consolidated basis, the sum (without duplication) of:
(a) Consolidated Net Income; plus (b) the sum of (i) Federal, state, local, and
foreign income taxes, (ii) interest expense (including the interest portion of
any Capitalized Lease Obligations) and (iii) depletion, depreciation and
amortization; plus (c) restructuring expenses; plus (d) the sum of extraordinary
expenses and noncash expenses; minus (e) the sum of extraordinary gains and
noncash gains.

        "Consolidated Net Income" shall mean, for any period, on a consolidated
basis, the net income, if any, of Borrower and its Subsidiaries, determined in
accordance with GAAP.

        "Cumulative Non-Collateral Sale Proceeds" shall mean the cumulative
amount of Net Non-Collateral Sale Proceeds received by Borrower after the
Closing Date.

        "Default" shall mean the occurrence of any event or circumstance that,
with the passage of time or the giving of notice or both, would become an Event
of Default.

        "Default Rate" shall mean a rate of interest that is four percent
(4.00%) higher than the rate otherwise applicable.

        "Disclosure Schedule" shall mean the Disclosure Schedule attached to
this Agreement.

        "Environmental Laws" shall mean all applicable federal, state, local and
foreign laws, statutes, ordinances, codes, rules, standards and regulations, now
or hereafter in effect, and any applicable judicial or administrative
interpretation thereof, including any applicable judicial or administrative
order, consent decree, order or judgment, imposing liability or standards of
conduct for or relating to the regulation and protection of human health,
safety, the environment and natural resources (including ambient air, surface
water, groundwater, wetlands, land surface or subsurface strata, wildlife,
aquatic species and vegetation). Environmental Laws include: the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980
(42 U.S.C. §§ 9601 et seq.) ("CERCLA"); the Hazardous Materials Transportation
Authorization Act of 1994 (49 U.S.C. §§ 5 101 et seq.); the Federal Insecticide,
Fungicide, and Rodenticide Act (7 U.S.C. §§ 136 et seq.); the Solid Waste
Disposal Act (42 U.S.C. §§ 6901 et seq.); the Toxic Substance Control Act
(15 U.S.C. §§ 2601 et seq.); the Clean Air Act (42 U.S.C. §§ 7401 et seq.); the
Federal Water Pollution Control Act (33 U.S.C. §§ 1251 et seq.); the
Occupational Safety and Health Act (29 U.S.C. §§ 651 et seq.); the Safe Drinking
Water Act (42 U.S.C. §§ 300(f) et seq.); and any and all regulations promulgated
thereunder, and all analogous state, local and foreign counterparts or
equivalents and any transfer of ownership notification or approval statutes.

        "Environmental Liabilities" shall mean, with respect to any Person, all
liabilities, obligations, responsibilities, response, remedial and removal
costs, investigation and feasibility study costs, capital costs, operation and
maintenance costs, losses, damages, punitive damages, property damages, natural
resource damages, consequential damages, treble damages, costs and expenses
(including all fees, disbursements and expenses of counsel, experts and
consultants), fines, penalties, sanctions and interest incurred as a result of
or related to any claim, suit, action, investigation, proceeding or demand by
any Person, whether based in contract, tort, implied or express warranty, strict
liability, criminal or civil statute or common law, including any arising under
or related to any Environmental Laws, environmental permits, or in connection
with any release or threatened release or presence of a Hazardous Material
whether on, at, in, under, from or about or in the vicinity of any real or
personal property.

3

--------------------------------------------------------------------------------



        "Equity Interest" shall mean, with respect to any Person, any share of
capital stock of (or other ownership or profit interests in) such Person, any
warrant, option or other right for the purchase or other acquisition from such
Person of any share of capital stock of (or other ownership or profit interests
in) such Person whether or not certificated, any security convertible into or
exchangeable for any share of capital stock of (or other ownership or profit
interests in) such Person or warrant, right or option for the purchase or other
acquisition from such Person of such shares (or such other interests), and any
other ownership or profit interest in such Person (including partnership, member
or trust interests therein), whether voting or nonvoting, and whether or not
such share, warrant, option, right or other interest is authorized or otherwise
existing on any date of determination.

        "Event of Default" shall have the meaning assigned thereto in
Section 13.

        "Fiscal Quarter" shall mean any of the quarterly accounting periods of
Borrower.

        "Fiscal Year" shall mean the 12-month period of Borrower ending
December 31 of each year. Subsequent changes of the fiscal year of Borrower
shall not change the tem, "Fiscal Year," unless Lender shall consent in writing
to such change.

        "GAAP" shall mean United States generally accepted accounting principles
set forth in the opinions and pronouncements of the Accounting Principles Board
of the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or in such other
statements by such other entity as may be approved by a significant segment of
the accounting profession, which are applicable to the circumstances as of the
date of determination.

        "Governmental Authority" shall mean any national, state or local
government (whether domestic or foreign), any political subdivision thereof or
any other governmental, quasi governmental, judicial, administrative, public or
statutory instrumentality, authority, body, agency, bureau, commission, board,
department or other entity (including the Federal Deposit Insurance Corporation,
the Comptroller of the Currency or the Federal Reserve Board, any central bank
or any comparable authority) or any arbitrator with authority to bind a party at
law.

        "Guaranty Agreement" shall mean any Continuing Guaranty or other
agreement by which a Guarantor has guaranteed all or any portion of the Loan.

        "Hazardous Material" shall mean any substance, material or waste that is
regulated by or forms the basis of liability now or hereafter under, any
Environmental Laws, including any material or substance that is (a) defined as a
"solid waste," "hazardous waste," "hazardous material," "hazardous substance,"
"extremely hazardous waste," "restricted hazardous waste," "pollutant,"
"contaminant," "hazardous constituent," "special waste," "toxic substance" or
other similar term or phrase under any Environmental Laws, (b) petroleum or any
fraction or by-product thereof, asbestos, polychlorinated biphenyls (PCBs), or
any radioactive substance.

        "Indemnified Person" shall mean all Persons indemnified by Borrower
pursuant to Section 15.

4

--------------------------------------------------------------------------------



        "Indebtedness" shall mean, with respect to a Person, at the time of
computation thereof, all of the following (without duplication): (a) all
obligations of such Person in respect of money borrowed; (b) all obligations of
such Person (other than trade debt incurred in the ordinary course of business),
whether or not for money borrowed (i) represented by notes payable, or drafts
accepted, in each case representing extensions of credit, (ii) evidenced by
bonds, debentures, notes or similar instruments, or (iii) constituting purchase
money indebtedness, conditional sales contracts, title retention debt
instruments or other similar instruments, upon which interest charges are
customarily paid or that are issued or assumed as full or partial payment for
property; (c) Capitalized Lease Obligations of such Person; (d) all
reimbursement obligations of such Person under or in respect of any letters of
credit or acceptances (whether or not the same have been presented for payment);
(e) all Off-Balance Sheet Obligations of such Person; (f) all obligations of
such Person to purchase, redeem, retire, defease or otherwise make any payment
in respect of any Mandatorily Redeemable Stock issued by such Person or any
other Person, valued at the greater or its voluntary or involuntary liquidation
preference plus accrued and unpaid dividends; (g) net obligations under any
Derivative Contract (which shall be deemed to have an amount equal to the
termination value thereof at such time but in no event shall be less than zero);
and (h) all Indebtedness of other Persons which (i) such Person has Guaranteed
or is otherwise recourse to such Person or (ii) is secured by a Lien on any
property of such Person. For purposes of this definition, (x) the amount of any
Indebtedness represented by a guaranty or other similar instrument shall be the
lesser of the principal amount of the obligations guaranteed and outstanding and
the maximum amount for which the guaranteeing Person may be liable pursuant to
the terms of the guaranty, and (y) the amount of any Indebtedness described in
clause (h)(ii) above shall be the lower of the amount of the obligation and the
fair market value of the assets securing such obligation.

        "Investments" shall mean all expenditures by Borrower and its
Subsidiaries, other than Capital Expenditures, made for the purpose of
acquiring, increasing, or supplementing equity interests of any nature in
partnerships, joint ventures, corporations, trusts, associations, or other
business entities, or in real or personal property of any kind and as reflected
as investments in Borrower's financial statements.

        "Kahului Parcel" shall mean the land owned by Borrower at Kahului,
Hawaii, identified as Lots F-1 and F-2 of the Maui Land & Pineapple Company
Subdivision, containing 12.818 acres and 7.077 acres, respectively.

        "Legacy Costs" shall mean the expenses (including any settlement
expenses) incurred in connection with the Borrower's obligation to purchase the
spa, beach club improvements and the sundry store from Kapalua Bay
Holdings, LLC, payments to M. Yamamura and Sons, Inc. ("Yamamura") in connection
with the settlement of claims made by Yamamura against the Borrower, expenses
related to the Timmons/Roeper settlement, various golf-related obligations in
connections with claims made by the LPGA and PGA and other expenses resulting
from the sale of the Plantation Golf Course and Bay Golf Course closure and
termination expenses, various legacy, severance, pension, and retiree expenses,
and such other items as may be agreed among Borrower, Lender, and Wells Fargo
Bank.

        "Legacy Escrow" shall mean an escrow account established by Borrower for
the purpose of paying Legacy Costs.

5

--------------------------------------------------------------------------------



        "LIBOR Rate" shall mean, for any month, the higher of (a) 1.00% per
annum, and (b) the rate determined by Lender to be the rate offered for U.S.
Dollar deposits for the thirty-day period commencing on or about the first day
of such month (as quoted by Telerate News Service as of 11:00 A.M. London
setting time or, at Lender's option, a comparable reference on the Reuters
Screen LIBOR Page or such other quotation service as may be chosen by Lender);
provided, that if two or more of such offered rates appear on Telerate (or on
the Reuters Screen LIBOR Page or alternative service, as the case may be), the
"LIBOR Rate" shall be highest of the two rates quoted.

        "Lien" shall mean any mortgage or deed of trust, pledge, hypothecation,
assignment, deposit arrangement, lien, charge, claim, security interest or
encumbrance, or preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any lease or title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing).

        "Loan Documents" shall mean the Note, this Agreement, the Mortgage, all
guaranties of the Loan and all other documents and instruments that evidence
and/or secure the Loan or any guaranty of the Loan, all as amended from time to
time.

        "Mandatorily Redeemable Stock" shall mean, with respect to any Person,
any Equity Interest of such Person which by the terms of such Equity Interest
(or by the terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise,
(a) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests at the option of
the issuer of such Equity Interest), (b) is convertible into or exchangeable or
exercisable for Indebtedness or Mandatorily Redeemable Stock, or (c) is
redeemable at the option of the holder thereof, in whole or part (other than an
Equity Interest which is redeemable solely in exchange for common stock or other
equivalent common Equity Interests), in each case on or prior to the date on
which all Loans are scheduled to be due and payable in full.

        "Maturity Date" shall mean May 1, 2012; provided that if (a) the
principal balance of the Wells Fargo Facility equals or exceeds Thirty Million
Dollars ($30,000,000), (b) the maturity date of the Wells Fargo Facility is
renewed to May 1, 2013 on substantially the same terms as are in effect on the
Closing Date, and (c) no Event of Default has at any time occurred, the maturity
date for the Loan shall automatically be extended to May 1, 2013.

        "Modification Fee" shall have the meaning set forth in Section 2.

        "Mortgage" shall mean the Mortgage, Assignment of Rents, Security
Agreement, Financing Statement and Fixture Filing, dated December 30, 1998,
executed by Borrower in favor of Pacific Coast Farm Credit Services, ACA, as
mortgagee, and recorded December 30, 1998 as Document No. 98-196978, Bureau of
Conveyances, State of Hawaii ("Official Records"), as amended from time to time.

        "MPC" shall mean Maui Pineapple Company, Ltd., a Hawaii corporation, or
a successor entity that holds all or substantially all of its assets pursuant to
a merger, sale or other transaction that has been approved by Lender in its
reasonable discretion.

        "Net Issuance Proceeds" shall mean, in respect of any issuance by
Borrower of any Equity Interest, cash proceeds (including cash proceeds as and
when received in respect of non-cash proceeds received or receivable in
connection with such issuance), net of underwriting discounts and reasonable
out-of-pocket costs and expenses paid or incurred in connection therewith in
favor of any Person not an Affiliate of the Borrower.

6

--------------------------------------------------------------------------------



        "Net Non-Collateral Sale Proceeds" shall mean, with respect to any real
property sold by Borrower other than property constituting Collateral, the net
sale proceeds received by Borrower after payment of sales commissions and
payment of encumbrances on the property sold (including any payments payable
under the Wells Fargo Facility to release the property); provided that, with
respect to proceeds of the Kahului Parcel, only those sale proceeds constituting
part of the "Working Capital Portion" (as defined in Section 11(i)) shall be
included within the scope of this definition.

        "Note" shall mean the promissory note dated of even date with this
Agreement in the original principal amount of Twenty-Five Million Dollars
($25,000,000) evidencing Borrower's obligation to repay the Loan.

        "Obligations" shall mean all loans, advances, debts, liabilities, and
obligations, for the performance of covenants, tasks or duties or for payment of
monetary amounts (whether or not such performance is then required or
contingent, or amounts are liquidated or determinable and whether or not allowed
as a claim in any proceeding referred to in Section 13(f)) owing by Borrower to
Lender, and all covenants and duties regarding such amounts, of any kind or
nature, present or future, whether or not evidenced by any note, agreement or
other instrument, arising under any of the Loan Documents. This term includes
the Loan, all principal, interest, fees, charges, expenses, attorneys' fees and
any other sum chargeable to Borrower under this Agreement or any of the Loan
Documents.

        "Off-Balance Sheet Obligations" shall mean liabilities and obligations
of Borrower, any Subsidiary or any other Person in respect of "off-balance sheet
arrangements" (as defined in Item 303(a)(4)(ii) of Regulation S-K promulgated
under the Securities Act) which Borrower would be required to disclose in the
"Management's Discussion and Analysis of Financial Condition and Results of
Operations" section of Borrower's report on Form 10 Q or Form 10 K (or their
equivalents) which Borrower is required to file with the SEC (or any
Governmental Authority substituted therefor).

        "Permitted Encumbrances" shall mean the following encumbrances:
(i) Liens for taxes or assessments or other governmental charges or levies,
either not yet due and payable or to the extent that nonpayment thereof is
permitted by the terms of this Agreement; (ii) pledges or deposits securing
obligations under workmen's compensation, unemployment insurance, social
security or public liability laws or similar legislation; (iii) pledges or
deposits securing bids, tenders, contracts (other than contracts for the payment
of money) or leases to which Borrower or any Guarantor is a party as lessee made
in the ordinary course of business; (iv) workers', mechanics', suppliers' or
similar Liens arising in the ordinary course of business that are either not yet
due and payable or that are being contested in good faith by appropriate
proceedings and for which Borrower or any Guarantor has established adequate
reserves; (v) carriers', warehousemen's, or other similar possessory Liens
arising in the ordinary course of business; (vi) an attachment or judgment Lien,
but only for a period of thirty (30) days following attachment of such Lien and
such attachment or judgment lien shall cease to be a Permitted Encumbrance if
the obligation that it secures has not been satisfied or bonded during such
thirty (30) day period; (vii) zoning restrictions, easements, licenses, or other
restrictions on the use of real property or other minor irregularities in title
(including leasehold title) thereto, so long as the same do not materially
impair the use, value, or marketability of such real property, leases or
leasehold estates; (viii) Liens securing indebtedness owed by a Subsidiary to
Borrower; (ix) security interests securing purchase money indebtedness in
capital assets, the acquisition of which is permitted by this Agreement, and so
long as the security interest does not encumber any asset other than the asset
acquired; (x) any Lien listed as a Permitted Encumbrance on the Disclosure
Schedule; and (xi) the refinancing of the real property mortgages referred to in
the Disclosure Schedule, provided that such refinancing covers the same property
covered by the original mortgages, secures a principal amount not in excess of
that secured by such mortgages on the date of refinancing, and the terms of such
refinancing have all been negotiated at arms length and are on fair market
terms.

7

--------------------------------------------------------------------------------



        "Person" shall mean any individual, sole proprietorship, partnership,
joint venture, trust, unincorporated organization, association, corporation,
limited liability company, institution, public benefit corporation, entity or
government (whether federal, state, county, city, municipal or otherwise,
including any instrumentality, division, agency, body or department thereof).

        "Prepayment" shall mean a prepayment, prior to the Maturity Date, of all
or any portion of the principal amount of the Loan.

        "Restricted Payments" shall mean (i) dividends or other distributions or
payments on account of or with respect to any capital stock of Borrower or of
any Guarantor, except distributions consisting of such stock or, in the case of
a Guarantor, distributions or payments made to Borrower, (ii) the redemption or
acquisition of such stock or of warrants, rights, or other options to purchase
such stock, except, in the case of a Guarantor, redemption or acquisition of
stock held by Borrower, and (iii) any payment, repayment, redemption,
retirement, repurchase or other acquisition, direct or indirect, by Borrower,
any Guarantor or any Subsidiary of Borrower or any Guarantor of any principal
portion of any obligation or indebtedness that has been subordinated to the
indebtedness owed by Borrower to Lender.

        "Revolving Loan" shall mean the loan made by Lender to Borrower under
the Previous Loan Agreement.

        "Stock" shall mean all shares, options, warrants, general or limited
partnership interests, participations or other equivalents (regardless of how
designated) of or in a corporation, partnership or equivalent entity whether
voting or nonvoting, including common stock, preferred stock, or any other
"equity security" (as such term is defined in Rule 3a11-1 of the General Rules
and Regulations promulgated by the Securities and Exchange Commission under the
Securities Exchange Act of 1934, as amended).

        "Subsidiaries" shall mean any corporation, partnership, limited
liability company, joint venture or any other legal entity that in accordance
with GAAP would be properly consolidated on the books of the Borrower.

        "Total Liabilities" shall mean, as to any Person as of a given date, all
liabilities which would, in conformity with GAAP, be properly classified as a
liability on a consolidated balance sheet of such Person as of such date.

        "Transaction Costs" shall mean, with respect a sale of property by
Borrower, an amount equal to the lesser of (a) the amount of customary and
reasonable closing costs actually paid by Borrower in connection with such sale
or disposition including escrow, closing, recording, title and legal fees, and a
broker's commission (but if the sale involves Collateral, only if the amount of
such broker's commission has been approved by Lender in advance), and (b) 7.0%
of the gross sales price of the property being sold.

        "Wells Fargo Facility" shall mean the secured revolving line of credit
provided by Wells Fargo Bank to Borrower on or about the Closing Date.

        "Wells Fargo Loan Documents" shall mean the agreements, documents, and
instruments evidencing the Borrower's obligation to Wells Fargo Bank with
respect to the Wells Fargo Facility.

8

--------------------------------------------------------------------------------





        (b)    Rules of Construction.    Unless otherwise specified, references
in this Agreement to a Section, Subsection, clause, Exhibit, or Schedule refer
to such Section, Subsection, clause, Exhibit, or Schedule as contained in this
Agreement. The words "herein," hereof," and "hereunder" and other words of
similar import refer to this Agreement as a whole, including all Exhibits and
Schedules hereto, as the same may from time to time be amended, restated,
modified or supplemented. Wherever from the context it appears appropriate, each
term stated in either the singular or plural shall include the singular and the
plural. The words "including," "includes," and "include" shall be deemed to be
followed by the words "without limitation"; references to persons include their
respective successors and assigns, to the extent permitted by the loan documents
executed in connection with this Agreement, or, in the case of governmental
persons, persons succeeding to the relevant functions of such persons; all
references to statutes and related regulations shall include any amendments of
the same and any successor statutes and regulations; whenever any provision in
this Agreement or any such loan document refers to the knowledge (or analogous
phrase) of Borrower or any Affiliate of Borrower, such words are intended to
signify that Borrower or such Affiliate has actual knowledge or awareness of a
particular fact or circumstance of that Borrower or such Affiliate, if it had
exercised reasonable due diligence, would have known or been aware of such fact
or circumstance.

        2.    Conditions Precedent.    Lender's obligation to enter into this
Agreement is subject to the following conditions precedent:

        (a)    Required Documents.    Borrower shall have delivered to Lender
all documents set forth in the document checklist delivered by Lender to
Borrower, each of which must be satisfactory to Lender in its sole discretion.

        (b)    Wells Fargo Facility.    Borrower shall, on the Closing Date,
have obtained the Wells Fargo Facility and delivered to Lender copies of all of
the Wells Fargo Loan Documents, all of which shall satisfactory to Lender in its
sole discretion.

        (c)    Approvals.    Lender shall have received evidence satisfactory to
Lender that all consents and approvals which are necessary for or required as a
condition of the validity and enforceability of this Agreement and all documents
and instruments contemplated hereby, have been obtained and are in full force
and effect.

        (d)    Event of Default.    No Default or Event of Default shall have
occurred and be continuing under the Previous Credit Agreement.

        (e)    Reimbursement of Expenses.    Borrower shall have paid to Lender
the amount of all costs and expenses incurred by Lender in connection with the
transaction evidenced by this Agreement.

        (f)    Modification Fee.    Borrower shall have paid to Lender the
Modification Fee required by Section 5.

        3.    Conversion of Revolving Loan to Term Loan; Interest Rate.    

        (a)    Conversion of Revolving Loan to Term Loan on the Closing
Date.    On the Closing Date, the outstanding principal balance of the Revolving
Loan in the amount of Twenty-Five Million Dollars ($25,000,000) shall be
converted to a term loan (referred to herein as the "Loan"). If the balance of
the Revolving Loan on the Closing Date shall exceed Twenty-Five Million Dollars
($25,000,000), Borrower shall pay such excess to Lender on the Closing Date.

        (b)    Interest Rate.    Subject to subsections 3(d), 3(e), and 3(f),
the Loan shall bear interest at a rate per annum equal to the LIBOR Rate plus
the Applicable Spread.

9

--------------------------------------------------------------------------------



        (c)    Computation of Interest.    All computations of interest shall be
made by Lender on the basis of a three hundred sixty (360) day year for the
actual number of days occurring in the period for which such interest is
payable. Each determination by Lender of an interest rate hereunder shall be
conclusive and binding for all purposes, absent manifest error or bad faith.

        (d)    Default Rate.    Any overdue principal or interest with respect
to any portion of the Loan, and the amount of any fees, costs, or expenses that
Borrower is obligated to pay to Lender under this Agreement not paid when due,
shall immediately and automatically bear interest, payable on demand, for each
day until paid at a rate per annum equal to the Default Rate. In addition, upon
and after the occurrence of an Event of Default and continuing until such Event
of Default has been cured or waived in writing by Lender in accordance with the
terms of this Agreement, interest shall accrue on all obligations owed by
Borrower hereunder at the Default Rate. The interest rate increase to the
Default Rate shall take effect immediately upon the occurrence of an Event of
Default, without prior notice to Borrower.

        (e)    Interest Not to Exceed Maximum Lawful Rate.    Notwithstanding
anything to the contrary set forth in this Agreement, if at any time until
payment in full of all of obligations under this Agreement, the rate of interest
payable hereunder exceeds the highest rate of interest permissible under any law
which a court of competent jurisdiction shall, in a final determination, deem
applicable hereto (the "Maximum Lawful Rate"), then in such event and so long as
the Maximum Lawful Rate would be so exceeded, the rate of interest payable
hereunder shall be equal to the Maximum Lawful Rate; provided, that if at any
time thereafter the rate of interest payable hereunder is less than the Maximum
Lawful Rate, Borrower shall continue to pay interest hereunder at the Maximum
Lawful Rate until such time as the total interest received by Lender is equal to
the total interest which Lender would have received had the interest rate
payable hereunder been (but for the operation of this Section 3(e) the interest
rate payable since the date of this Agreement. Thereafter, the interest rate
payable hereunder shall be the rate of interest set forth herein, unless and
until the rate of interest again exceeds the Maximum Lawful Rate, in which event
this paragraph shall again apply. In no event shall the total interest received
by Lender pursuant to the terms hereof exceed the amount which Lender could
lawfully have received had the interest due hereunder been calculated for the
full term hereof at the Maximum Lawful Rate. In the event the Maximum Lawful
Rate is calculated pursuant to this Section 3(e), such interest shall be
calculated at a daily rate equal to the Maximum Lawful Rate divided by the
number of days in the year in which such calculation is made. In the event that
a court of competent jurisdiction, notwithstanding the provisions of this
Section 3(e), shall make a final determination that Lender has received interest
hereunder in excess of the Maximum Lawful Rate, Lender shall, to the extent
permitted by applicable law, promptly apply such excess first to any interest
due and not yet paid, then to the outstanding principal of the Loan (without
premium or penalty), and then to any other unpaid obligations owed by Borrower
under this Agreement and thereafter shall refund any excess to Borrower or as a
court of competent jurisdiction may otherwise order.

10

--------------------------------------------------------------------------------



        (f)    Additional LIBOR Rate Provisions.    If at any time Lender
reasonably determines that for any reason adequate and reasonable means do not
exist for ascertaining the LIBOR Rate or the LIBOR Rate generally becomes
unavailable to Lender, Lender shall promptly give notice thereof to Borrower and
shall designate an alternative index that is reasonably comparable to the LIBOR
Rate; provided, that Lender's determination under this Section 3(f) as to
Borrower shall be in accordance with its treatment of other borrowers under
commercial loans generally. In the event that any law, treaty, rule, regulation,
or determination of a court or governmental authority or any change therein or
in the interpretation or application thereof or compliance by Lender with any
request or directive (whether or not having the force of law) from any central
bank or governmental authority:

        (1)   shall subject Lender to any tax of any kind whatsoever with
respect to any LIBOR Rate, or change the basis of taxation of payments to Lender
of principal, interest or any other amount payable under this Agreement (except
for changes in the rate of tax on the overall net income of Lender); or

        (2)   shall impose, modify, or hold applicable any reserve, special
deposit, compulsory loan, or similar requirement against assets held by, or
deposits or other liabilities in or for the account of, advances or loans by, or
other credit extended by, or any other acquisition of funds by, any office of
Lender; or

        (3)   shall impose on Lender any other condition; and the result of any
of the foregoing is to increase the cost to Lender of making, renewing, or
maintaining any portion of the Loan with interest rates tied to the LIBOR Rate
and/or to reduce any amount receivable by Lender in connection therewith;

then in any such case, Borrower shall pay to Lender, immediately upon demand,
such amount or amounts as may be necessary to compensate Lender for any
additional costs incurred by Lender and/or reductions in amounts received by
Lender which are attributable to LIBOR Rates made available to Borrower
hereunder. In determining which costs incurred by Lender or reductions in
amounts received by Lender are attributable to such LIBOR Rates, any reasonable
allocation made by Lender among its operations shall be conclusive and binding
upon Borrower; provided, that Lender's determination under this Section 3(f) as
to Borrower is in accordance with its treatment of other borrowers under
commercial loans generally.

        4.    Repayment Terms.    

        (a)    Interest Payments.    Borrower shall pay interest on the Loan, in
arrears, every three (3) months, commencing on January 1, 2011, and continuing
on the first day of each April, July, and October thereafter; provided, that
interest accrued on the Loan but not otherwise due and payable on the Maturity
Date shall become due and payable on the Maturity Date.

        (b)    Principal Payments; Maturity Date.    Except as provided in
Section 6(a) Section 6(b), or Section 6(c), the principal balance of the Loan
shall be due and payable in full on the Maturity Date; provided, that if the
Obligations shall become due and payable in accordance with Section 14 or any
other provision of this Agreement prior to such date, then the Maturity Date
shall be the date on which the Obligations become due and payable.

        (c)    Payments Due on Business Days.    If any installment of interest
or any other amount payable under any Loan Document becomes due and payable on a
day other than a Business Day, the payment date for such payment shall be
extended to the next succeeding Business Day and, with respect to payments of
principal or other payments that bear interest (other than interest first due on
such date), interest thereon shall be payable at the then applicable rate during
such extension; provided, however, if any installment of interest shall become
due and payable on a Saturday, the payment date for such payment shall be the
preceding Business Day.

11

--------------------------------------------------------------------------------



        (d)    Late Charge.    If any payment required under this Agreement is
not paid within ten (10) days after it becomes due and payable, Borrower shall
pay a late charge to compensate Lender for the loss of use of funds and for the
expenses of handling the delinquent payment, in an amount equal to four percent
(4%) of such delinquent payment. Such late charge shall be paid in any event not
later than the due date of the next subsequent installment of interest. In the
event the maturity of the Obligations hereunder occurs or is accelerated, this
Section shall apply only to payments overdue prior to the time of such
acceleration. This Section shall not be deemed to be a waiver of Lender's right
to accelerate payment of any of the Obligations as permitted under the terms of
this Agreement.

        5.    Modification Fee.    In consideration of the execution and
delivery of this Agreement by Lender, Borrower shall pay to Lender a loan
modification fee of One Hundred Eighty-Seven Thousand Five Hundred Dollars
($187,500) (the "Modification Fee"), which Modification Fee is equal to 0.75% of
the original principal balance of the Loan. The Modification Fee shall be due
and payable upon the Closing Date. The full amount of the Modification Fee shall
be considered earned upon receipt and no portion of the Modification Fee shall
be refundable to Borrower under any circumstances.

        6.    Prepayments.    

        (a)    Mandatory Principal Prepayment from Sale of
Collateral.    Borrower shall pay to Lender as a principal prepayment the net
proceeds (after deduction of Transaction Costs) of any sale of any Collateral.

        (b)    Mandatory Principal Prepayment from Sale of Other
Assets.    Borrower shall pay to Lender as a principal prepayment a percentage
of the Net Non-Collateral Sale Proceeds as follows: (i) 10% of the first
$3,000,000 in Cumulative Non-Collateral Sale Proceeds; (ii) 25% of Cumulative
Non-Collateral Sale Proceeds between $3,000,000 and $6,000,0000, (iii) 50% of
Cumulative Non-Collateral Sale Proceeds between $6,000,000 and $10,000,0000,
(iv) 60% of Cumulative Non-Collateral Sale Proceeds between $10,000,000 and
$15,000,0000, and (v) 75% of Cumulative Non-Collateral Sale Proceeds in excess
of $15,000,000.

        (c)    Mandatory Prepayment of Net Issuance Proceeds from Issuance of
Equity Interests.    Borrower shall pay to Lender as a principal prepayment a
portion of the Net Issuance Proceeds received from the issuance by Borrower of
any Equity Interest in amount equal to the greater of (i) $5,000,000, or
(ii) 50% of the Net Issuance Proceeds.

        (d)    Optional Prepayments.    Borrower shall have the right at any
time to make a voluntary Prepayment of all or any portion of the Loan upon at
least three Business Days prior notice to Lender; provided that any such
Prepayment shall be not less than $100,000.

        (e)    Payment of Interest with Respect to a Prepayment; No
Reborrowing.    At any time a Prepayment is made, Borrower shall pay to Lender
the amount of all interest that has accrued on the principal being prepaid.
Principal amounts being prepaid may not be reborrowed.

        (f)    LIBOR Breakage.    Upon the making of a Prepayment, whether such
Prepayment is mandatory or optional, and upon any other payment of principal,
Borrower shall simultaneously pay to Lender such amount as shall be specified by
Lender as necessary to compensate Lender for all losses, expenses and
liabilities that Lender may sustain as a result of Borrower's prepayment of the
Loan based on the fact that the Loan is a LIBOR based loan.

12

--------------------------------------------------------------------------------



        7.    Manner and Time of Payment.    Borrower shall make all payments by
wire transfer of immediately available funds as follows:

  To:   US AgBank
Wichita, Kansas   ABA Routing No.:   101104562A   Account Number:   11575000  
Account Name:   American AgCredit, FLCA   Reference:   Loan # 0426195000  
Attention   Tina Anaya, Accounting
P.O. Box 1120, Santa Rosa, CA 95492
Tel: (707) 545-1200
Fax: (707) 545-4446   Tax ID No.:   94-1160795

(or to such other account as Lender may designate by notice). Borrower shall
give Lender telephonic notice no later than 12:00 noon Pacific Time of its
intent to make a wire transfer. Wire transfers received after 2:00 p.m. Pacific
Time shall be credited on the next Business Day.

        8.    Capitalization.    Borrower agrees to make such investments in
Lender as Lender may from time to time require in accordance with Lender's
bylaws and capital plan. In connection with the foregoing, Borrower hereby
acknowledges receipt, prior to the execution of this document, of copies of the
following: Notice Regarding Your Required Investment in this Association, 2009
Annual Report, and the Association's Capitalization Plan and Bylaws. All such
investments and all other equities which the Borrower may now own or hereafter
acquire or be allocated in Lender shall be subject to a statutory first lien in
favor of Lender to secure any indebtedness of Borrower to Lender.

        At the option of Lender, any amounts borrowed to purchase capital stock
or participation certificates, and any amounts repaid from redemption of such
stock or certificates, may be recorded as part of the loan accounting in the
transaction summary, or in a separate stock or loan account.

        A certificate will not be issued for capital stock or participation
certificates, but ownership will be evidenced by the records of Lender. THE
OWNERSHIP OF THE CAPITAL STOCK OR PARTICIPATION CERTIFICATES WILL BE REGISTERED
ON THE RECORDS OF LENDER AS FOLLOWS: MAUI LAND & PINEAPPLE COMPANY, INC., A
HAWAII CORPORATION.

        Borrower hereby grants to Lender a security interest in and lien upon
all capital stock and participation certificates as collateral for the Loan.
Upon an Event of Default, Lender may but is not required to apply all or part of
the proceeds from such capital stock or participation certificates against the
Loan.

        UNTIL WRITTEN NOTICE OF REVOCATION IS RECEIVED BY LENDER, TIM ESAKI IS
AUTHORIZED TO VOTE FOR THE ABOVE-NAMED BORROWER AND IS AUTHORIZED TO REQUEST THE
CONVERSION FROM ONE CLASS TO ANOTHER OF ALL SHARES OF CAPITAL STOCK WHICH MAY BE
REGISTERED IN THE NAME OF BORROWER.

        As required by Lender's bylaws and the federal income tax law, Borrower
agrees that the amount of any distribution of patronage made by written notice
of allocation to Borrower after the date of this Agreement will be included in
Borrower's gross income for the purpose of federal income tax for the year in
which the notice is received.

        Lender hereby confirms that, as of the date of this Agreement, Borrower
has made all investments in Lender currently required under its bylaws and
capital plan.

13

--------------------------------------------------------------------------------



        9.    Collateral; No Subordination.    The obligations of Borrower to
Lender hereunder shall be secured as follows: (i) Lender shall have first
priority Liens on Borrower's fee interests in the real property located on the
Island and County of Maui, State of Hawaii and identified as Tax Map Key parcel
numbers (2) 2-4-001-003, (2) 2-3-009-008, and (2) 4-3-001-031; (ii) Lender shall
have the lien referred to in Section 8 and any other liens provided by the Farm
Credit Act; and (iii) Lender shall have, and Borrower hereby grants Lender a
security interest in, all cash, accounts, securities, investment property,
instruments, documents, or other property of Borrower that is in Lender's
possession or under its control (the items described in clauses (i), (ii), and
(iii) collectively, the "Collateral"). The obligations of Borrower to Lender
under this Agreement shall constitute senior indebtedness and are not
subordinate in payment or priority to any other obligations of Borrower.
Borrower is not authorized to sell or otherwise transfer of any of the
Collateral.

        10.    Representations and Warranties.    Borrower represents and
warrants to Lender that, except as may be set forth in the Disclosure Schedule
or in a subsequent written disclosure to Lender, each of the following
statements is true and correct on the date hereof and shall remain true and
correct at all times through the Maturity Date:

        (a)    Corporate Existence; Compliance with Law and
Agreements.    Borrower and each Guarantor: (i) are corporations duly organized,
validly existing and in good standing under the laws of the State of Hawaii;
(ii) are duly qualified as foreign corporations and in good standing under the
laws of each jurisdiction where their ownership or lease of property or the
conduct of their businesses require such qualification (except for jurisdictions
in which such failure to so qualify or to be in good standing would not have a
Material Adverse Effect); (iii) have the requisite corporate power and authority
and the legal right to own, pledge, mortgage, or otherwise encumber and operate
all real property that they own, to lease the real property they operate under
lease, and to conduct their businesses as now, heretofore, and proposed to be
conducted; (iv) have all material licenses, permits, consents, or approvals from
or by, and have made all material filings with, and have given all material
notices to, all governmental authorities having jurisdiction, to the extent
required for such ownership, operation, and conduct; (v) are in compliance with
their articles or certificates of incorporation and by-laws; (vi) are in
compliance with all applicable provisions of law where the failure to comply
would have a Material Adverse Effect, and (vii) are not in default, and, to
Borrower's knowledge, no third party is in default, under or with respect to any
contract, agreement, lease or other instrument to which Borrower or any
Guarantor is a party which default in each case or in the aggregate would have a
Material Adverse Effect.

        (b)    Corporate Power; Authorization; Enforceable Obligations.    The
execution, delivery, and performance by Borrower of the Agreement, and any Loan
Document to which Borrower is a party, and by each Guarantor of such Guarantor's
Guaranty Agreement: (i) are within Borrower's or such Guarantor's corporate
power; (ii) have been duly authorized by all necessary or proper corporate
action; (iii) are not in contravention of any provision of Borrower's or such
Guarantor's articles of or certificate of incorporation or by-laws; (iv) will
not violate any law or regulation, or any order or decree of any court or
governmental instrumentality; (v) will not conflict with or result in the breach
or termination of, constitute a default under or accelerate any performance
required by, any material indenture, mortgage, deed of trust, lease, agreement
or other instrument to which Borrower or any Guarantor is a party or by which
Borrower or any Guarantor or any of Borrower's or any Guarantor's property is
bound; (vi) will not result in the creation or imposition of any lien upon any
of the property of Borrower or any Guarantor; and (vii) do not require the
consent or approval of any governmental authority or any other Person, except
for consents or approvals which have been duly obtained, made, or complied with.
This Agreement constitutes a legal, valid, and binding obligation of Borrower
enforceable against it in accordance with its terms except for general
principles of equity and the effect of bankruptcy, insolvency, and other laws
affecting the rights of creditors generally.

14

--------------------------------------------------------------------------------



        (c)    Financial Statements and Condition; Disclosure.    The current
audited and unaudited financial statements previously delivered by Borrower to
Lender, and all financial statements to be delivered by Borrower to Lender
pursuant to Section 11(g) fairly present in all material respects the financial
position of Borrower as of the dates specified in such financial statements,
(i) have been prepared in accordance with GAAP, consistently applied throughout
the periods involved except as set forth in the notes thereto (subject, in the
case of any interim financial statements, to normal year-end adjustments), and
(ii) do not contain any untrue statement of a material fact or omit to state any
material fact necessary to make the statements therein not misleading in light
of the circumstances under which they were made. There has been no material
adverse change in the financial condition, operations, business, properties or
prospects of Borrower since the date of such financial statements except changes
that individually or in the aggregate could not reasonably be expected to have a
Material Adverse Effect. There is no fact or circumstance known to Borrower that
could reasonably be expected to have a Material Adverse Effect. Borrower is
solvent and will continue to be solvent after giving effect to the transactions
contemplated by this Agreement. There is no action, claim or proceeding now
pending or, to Borrower's knowledge, threatened against Borrower before any
court, board, commission, agency, or instrumentality of any federal, state, or
local government or of any agency or subdivision thereof, or before any
arbitrator or panel of arbitrators, which, if determined adversely, could have a
Material Adverse Effect.

        (d)    Taxes.    Borrower and each Guarantor have filed all tax returns
that are required to have been filed in any jurisdiction and have paid all taxes
shown to be due and payable on such returns and all other taxes and assessments
levied upon it or its properties, assets, income or franchises, to the extent
such taxes and assessments have become due and payable and before they have
become delinquent, except for any taxes and assessments (i) the amount of which
is not individually or in the aggregate material or (ii) the amount,
applicability or validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which Borrower or such Guarantor has
established adequate reserves in accordance with GAAP. Borrower knows of no
basis for any other tax or assessment that could reasonably be expected to have
a Material Adverse Effect.

        (e)    Licenses; Permits; Intellectual Property Rights.    Borrower and
each Guarantor own or possess all licenses, permits, franchises, authorizations,
patents, copyrights, service marks, trademarks and trade names, or rights
thereto, that individually or in the aggregate are necessary to the conduct of
Borrower's or such Guarantor's business, without known conflict with the rights
of others. To the best knowledge of Borrower, no product of Borrower or any
Guarantor infringes in any material respect any license, permit, franchise,
authorization, patent, copyright, service mark, trademark and trade name or
other right owned by any other Person. To the best knowledge of Borrower, there
is no material violation by any Person of any right of Borrower or Guarantor
with respect to any patent, copyright, service mark, trademark and trade name or
other right owned by Borrower or any Guarantor.

15

--------------------------------------------------------------------------------





        (f)    Labor Matters.    There are no strikes or other labor disputes
against Borrower or any Guarantor that are pending or, to Borrower's knowledge,
threatened which would have a Material Adverse Effect. All payments due from
Borrower or any Guarantor on account of employee health and welfare insurance
which would have a Material Adverse Effect if not paid have been paid or accrued
as a liability on the books of Borrower or such Guarantor.

        (g)    Investment Company Act.    Neither Borrower nor any Guarantor is
an "investment company" or an "affiliated Person" of, or "promoter" or
"principal underwriter" for, an "investment company," as such terms are defined
in the Investment Company Act of 1940, as amended.

        (h)    Margin Regulations.    Neither Borrower nor any Guarantor owns
any "margin security", as that term is defined in Regulations G and U of the
Board of Governors of the Federal Reserve System (the "Federal Reserve Board").

        (i)    ERISA.    Each "Plan" (as defined below) is in compliance in all
material respects with the applicable provisions of ERISA and the Internal
Revenue Code ("IRC") and with respect to each Plan, other than a Qualified Plan,
all required contributions and benefits have been paid in accordance with the
provisions of each such Plan to the extent that the failure to pay any such
contribution or benefit would have a Material Adverse Effect. There are no
pending or, to Borrower's knowledge, threatened claims, actions or lawsuits
(other than claims for benefits in the normal course), asserted or instituted
against Borrower or any Guarantor or any Plan or its assets. Neither Borrower,
any Guarantor, nor any ERISA Affiliate of either has incurred or reasonably
expects to incur any Withdrawal Liability under Section 4201 of ERISA as a
result of a complete or partial withdrawal from a Multiemployer Plan. Neither
Borrower nor any Guarantor has engaged in a prohibited transaction, as defined
in Section 4975 of the IRC or Section 406 of ERISA, in connection with any Plan,
which would subject Borrower or such Guarantor (after giving effect to any
exemption) to a material tax on prohibited transactions imposed by Section 4975
of the IRC or any other material liability. As used above, the term "Plan" shall
mean, with respect to Borrower or any Guarantor or any ERISA Affiliate of
either, at any time, an employee benefit plan, as defined in Section 3(3) of
ERISA, which Borrower maintains, contributes to or has an obligation to
contribute to on behalf of participants who are or were employed by any of them.
The terms "Qualified Plan" and "Multiemployer Plan" shall have the meaning given
them in ERISA.

        (j)    Brokers.    No broker or finder acting on behalf of Borrower or
any Guarantor brought about the obtaining, making, or closing of the Loan and
neither Borrower nor any Guarantor nor Lender have any obligation to any Person
in respect of any finder's or brokerage fees in connection with the Loan.

16

--------------------------------------------------------------------------------



        (k)    Environmental Matters.    Except as set forth in the Disclosure
Schedule, and except for matters that do not relate to any of the Collateral and
do not, individually or in the aggregate, constitute a Material Adverse Effect,
as of the date of this Agreement: (i) all of Borrower's real property is free of
contamination from any Hazardous Material except for such contamination that
would not adversely impact the value or marketability of such real property and
that would not result in Environmental Liabilities that could reasonably be
expected to exceed $100,000; (ii) Borrower has not caused or suffered to occur
any release of Hazardous Materials on, at, in, under, above, to, from or about
any of its real property; (iii) Borrower is and has been in compliance with all
Environmental Laws, except for such noncompliance which would not result in
Environmental Liabilities which could reasonably be expected to exceed $100,000;
(iv) Borrower has obtained, and is in compliance with, all environmental permits
required by Environmental Laws for the operations of its respective businesses
as presently conducted or as proposed to be conducted, except where the failure
to so obtain or comply with such environmental permits would not result in
Environmental Liabilities that could reasonably be expected to exceed $100,000,
and all such Environmental Permits are valid, uncontested and in good standing;
(v) Borrower is not involved in operations and does not know of any facts,
circumstances or conditions, including any releases of Hazardous Materials, that
are likely to result in any Environmental Liabilities of Borrower that could
reasonably be expected to exceed $100,000, and Borrower has not permitted any
current or former tenant or occupant of any of its real property to engage in
any such operations; (vi) there is no litigation arising under or related to any
Environmental Laws, environmental permits or Hazardous Material that seeks
damages, penalties, fines, costs or expenses in excess of $50,000 or injunctive
relief against, or that alleges criminal misconduct by, Borrower; (vii) no
notice has been received by Borrower identifying it as a "potentially
responsible party" or requesting information under CERCLA or analogous state
statutes, and to the knowledge of Borrower, there are no facts, circumstances or
conditions that may result in Borrower being identified as a "potentially
responsible party" under CERCLA or analogous state statutes; and (viii) Borrower
has provided to Lender copies of all existing, material environmental reports,
reviews and audits and all written information pertaining to actual or potential
Environmental Liabilities, in each case relating to Borrower.

        (l)    Subsidiaries, Partnerships, and Joint Ventures.    Except as set
forth in the Disclosure Schedule, Borrower (i) owns no Subsidiaries, (ii) is not
a partner in any partnership, or (iii) is not engaged in any joint venture.

        (m)    Title Matters.    There are no Liens encumbering the Collateral
other than those that have been disclosed to Lender before the Closing Date.

        11.    Affirmative Covenants.    Unless otherwise agreed to in writing
by Lender, while this Agreement is in effect whether or not any indebtedness is
outstanding hereunder, Borrower agrees to, and, except with respect to the
covenant contained in Section 11(a), to cause each Guarantor to:

        (a)    Eligibility.    Maintain its status as an entity eligible to
borrow from Lender.

        (b)    Corporate Existence.    Preserve and keep in full force its
corporate status, existence and good standing in the jurisdiction of its
organization, its qualifications to transact business in all places required by
law, and all licenses, certificates, permits, authorizations, approvals and the
like which are material to the conduct of its business or required by law.

        (c)    Compliance with Laws.    Comply in all material respects with all
applicable federal, state, and local laws, rules, regulations, ordinances,
codes, and orders (collectively "Laws"). Without limiting the foregoing,
Borrower agrees to comply in all material respects, and to cause all Guarantors
and all Persons occupying or present on any properties of Borrower or any
Guarantor to so comply, with all Laws relating to environmental protection.

17

--------------------------------------------------------------------------------



        (d)    Property Maintenance.    Maintain all of its property that is
necessary to or useful in the proper conduct of its business in good working
condition, ordinary wear and tear excepted.

        (e)    Books and Records.    Keep adequate records and books of account
in which complete entries will be made in accordance with past practices.

        (f)    Inspection.    Permit Lender or its agents, during normal
business hours or at such other times as the parties may agree, to examine
Borrower's or any Guarantor's properties, books, and records, and to discuss
Borrower's or any Guarantor's affairs, finances, and accounts with its
respective officers, directors, employees, and independent certified public
accountants.

        (g)    Reports and Notices.    Furnish to Lender:

        (1)    Annual Financial Statements.    As soon as possible, but in no
event later than ninety (90) days after the end of any Fiscal Year of Borrower
occurring during the term hereof, annual financial statements of Borrower
prepared in accordance with GAAP consistently applied. Such financial statements
shall: (i) be audited by independent certified public accountants selected by
Borrower and acceptable to Lender; (ii) be accompanied by a report of such
accountants containing an opinion acceptable to Lender; (iii) be accompanied by
a compliance certificate from Borrower's chief financial officer, in the form
attached hereto as Exhibit A, certifying that as of the date of such financial
statement there did not exist a Default or Event of Default under this
Agreement; (iv) be prepared in reasonable detail and in comparative form; and
(v) include a balance sheet, a statement of income, a statement of retained
earnings, a statement of all cash flows and all notes and schedules relating
thereto;

        (2)    Quarterly Financial Statements, Projected Financial Statements
and Operating and Capital Plan Updates.    No later than sixty (60) days after
the end of each Fiscal Quarter: (i) internally prepared quarterly financial
statements containing the same information regularly generated by Borrower on
its internal quarterly financial statements and its quarterly filings with the
Securities and Exchange Commission on Form 10-Q, accompanied by a compliance
certificate from Borrower's chief financial officer, in the form attached hereto
as Exhibit A, certifying that as of the date of such financial statement there
did not exist a Default or Event of Default under this Agreement;
(ii) projections of the financial statements of the Borrower for the next six
Fiscal Quarters, including a projected income statement, balance sheet and cash
flow statement of Borrower for the six Fiscal Quarter period immediately
following such Fiscal Quarter, which projection shall state the assumptions used
in the preparation thereof, include a description and discussion of the variance
of the performance projected in such projected financial statements from the
performance during the Fiscal Quarter then ended, and include a commentary with
respect to the performance of the segments described in such projected financial
statements, accompanied by a certificate from Borrower's chief financial officer
certifying that such financial projections represent Borrower's best estimates
and assumptions as to performance during such period, which Borrower believes to
be fair and reasonable as of the time made in the light of then current and
reasonably foreseeable business conditions; (iii) an update of Borrower's
operating and capital plan for the Fiscal Quarter then ended, which shall
include a segment overview, a review of objectives and work streams, progress
updates, a review of actions to date, a responsibility matrix, and an
outsourced, leased or sold update; (iv) a reconciliation, on a rolling four
quarter basis ending with the most recent Fiscal Quarter then ended, of the
actual Consolidated Adjusted EBITDA projected for each Fiscal Quarter during
such period to the actual Consolidated Adjusted EBITDA contained in the
quarterly financial statements provided by Borrower pursuant to this Section;
and (v) a leasing/occupancy status report, together with a current rent roll,
for any real property owned by Borrower that is used for retail or commercial
purposes;

18

--------------------------------------------------------------------------------



        (3)    Annual Capital Expenditures Budget.    No later than November 30
of each year, Borrower's capital expenditures budget for the forthcoming Fiscal
Year;

        (4)    Annual Budget and Three Year Plan.    No later than thirty
(30) days prior to the beginning of each Fiscal Year, Borrower's annual budget
for the forthcoming Fiscal Year and rolling three-year plan for the forthcoming
three-year period;

        (5)    Modifications to Six Quarter Rolling Budget.    No later than
sixty (60) days after the end of each Fiscal Quarter, any modification or group
of related modifications to Borrower's capital expenditures budget, its annual
budget, or its rolling six quarter budget; if such modification or group of
related modifications increases or decreases—the expenditures or revenues
described therein by One Million Dollars ($1,000,000) or more;

        (6)    Notice of Default.    Promptly after becoming aware thereof,
notice of the occurrence of a Default or Event of Default;

        (7)    Tax Returns.    Within thirty (30) days after filing of such tax
returns, a copy of such portions of every federal income tax return filed by
Borrower as are necessary to enable Lender to verify Borrower's calculations
and, if requested by Lender, a signed copy of the entire tax return;

        (8)    Notice of Non-Environmental Litigation.    Promptly after the
commencement thereof, notice of the commencement of all actions, suits, or
proceedings before any court, arbitrator, or governmental department,
commission, board, bureau, agency, or instrumentality affecting Borrower or any
Guarantor which, if determined adversely to Borrower or such Guarantor, could
have a Material Adverse Effect;

        (9)    Notice of Environmental Litigation, Etc.    Promptly after
receipt thereof, notice of the receipt of all pleadings, orders, complaints,
indictments, or any other communication alleging a condition that may require
Borrower or Guarantor to undertake or to contribute to a cleanup or other
response under environmental laws, or which seeks penalties, damages, injunctive
relief, or criminal sanctions related to alleged violations of such Laws, or
which claims personal injury or property damage to any Person as a result of
environmental factors or conditions, in each case to the extent such
communication relates to any of the Collateral or to matters that could
reasonably be deemed to constitute a Material Adverse Effect;

        (10)    Consolidated Cash Flow Forecast.    No later than twenty
(20) days following the end of each month, a consolidated forecast of the cash
flows of Borrower for the upcoming twenty-four month period, which forecast
shall state the assumptions used in the preparation thereof and be accompanied
by a certificate from Borrower's chief financial officer certifying that such
forecast represents Borrower's best estimate and assumption as to performance
during such period, which Borrower believes to be fair and reasonable as of the
time made in the light of then current and reasonably foreseeable business
conditions;

        (11)    Quarterly Conference Calls.    Promptly upon delivery of the
financial information described in Section 11(g)(2) above, Borrower's chief
financial officer or his/her designee shall make himself/herself available, at a
time acceptable to Lender, for a conference call to discuss such information;
and

19

--------------------------------------------------------------------------------



        (12)    Other Information.    Such other information regarding the
condition or operations, financial or otherwise, of Borrower or any Guarantor as
Lender may, from time to time, reasonably request. All information provided by
Borrower to Lender pursuant to this Section shall be in form and substance
satisfactory to Lender in all respects.

        (h)    Insurance.    At Borrower's sole cost and expense, maintain, with
financially sound and reputable insurers, insurance providing for the following
types of coverages in at least the following amounts: (i) "All Risk" physical
damage insurance on all of Borrower's tangible real and personal property and
assets, including volcanic activity (but not eruption) coverage;
(ii) comprehensive general liability insurance on an "occurrence basis" against
claims for personal injury, bodily injury and property damage with a minimum
limit of One Million Dollars ($1,000,000) per occurrence and Two Million Dollars
($2,000,000) in the aggregate, which coverage shall include premises/operations,
broad form contractual liability, underground, explosion and collapse hazard,
independent contractors, broad form property coverage, products and completed
operations liability; (iii) with respect to worker's compensation insurance,
either self-insurance through reserves in excess of the minimum required
amounts, or commercial insurance within the applicable statutory limits, in
either case which includes coverage for employee's occupational disease and
employer's liability within such legal amounts or limits; (iv) automobile
liability insurance for all owned, non-owned or hired automobiles against claims
for personal injury, bodily injury, and property damage with a minimum combined
single limit of One Million Dollars ($1,000,000) per occurrence; and
(v) umbrella insurance of Fifty Million Dollars ($50,000,000) per occurrence and
Fifty Million Dollars ($50,000,000) in the aggregate.

        All of such policies shall at all times remain in full force and effect
and in form and with insurers recognized as adequate by Lender, and provide
coverage of such risks and for such amounts as are customarily maintained for
businesses of the scope and size of Borrower's and Guarantor's and as otherwise
acceptable to Lender. Lender reserves the right at any time, upon a review of
Borrower's and Guarantors' risk profile, to require additional forms and limits
of insurance. Borrower shall, if requested by Lender, provide Lender with a
report of Borrower's insurance broker concerning Borrower's and Guarantors'
insurance policies.

        (i)    Kahului Parcel.    If Borrower shall sell or otherwise dispose of
all or any portion of the Kahului Parcel, Borrower shall cause the net proceeds
(after payment of Transaction Costs) of such sales to be disbursed as follows:
(i) fifty percent (50%) of such proceeds (the "Legacy Portion") shall be
disbursed to the Legacy Escrow; provided that after sufficient funds have been
deposited into the Legacy Escrow to pay all Legacy Costs in full, the balance of
the Legacy Portion shall be disbursed to Wells Fargo as a permanent paydown of
the Wells Fargo Facility if required by the terms of the Wells Fargo Facility
and, if not so required, disbursed to Lender as a mandatory principal prepayment
of the Loan, and (ii) 50% (the "Working Capital Portion") shall be available to
Borrower for working capital purposes; provided that a portion of the Working
Capital Portion shall be remitted to Lender as a mandatory principal prepayment
as set forth in Section 6(b). Borrower shall use funds in the Legacy Escrow to
pay Legacy Costs on a reasonably prompt basis. If any funds remain in the Legacy
Escrow after payment of all Legacy Costs, such funds shall be disbursed as set
forth in clause (i) of this Section 11(i). Borrower shall take whatever
reasonable steps shall be requested by Lender and/or Wells Fargo with respect to
the Legacy Escrow to ensure that the funds in such account are used solely for
payment of Legacy Costs.

20

--------------------------------------------------------------------------------



        (j)    Compliance Certificate.    On or before the closing of sale of
any real property of Borrower, Borrower shall deliver to Lender, and obtain
Lender's approval of, a compliance certificate that includes (i) a pro forma
closing statement with respect to the proceeds of such sale, and (ii) a
reconciliation of how such proceeds are being applied by Borrower, which
reconciliation shall demonstrate that such application is in compliance with the
terms of this Agreement (including, Section 6(a), Section 6(b), and
Section 11(i)).

        (k)    Title Insurance Policy.    Deliver to Lender, no later than
January 15, 2011 a title insurance policy (or, at the option of Lender, and
endorsement to Lender's current title insurance policy) showing the Mortgage as
being valid and enforceable and, in first priority on the Collateral, subject to
no title exceptions other than those already shown in Lender's current title
insurance policy.

        12.    Negative Covenants.    Unless otherwise agreed to in writing by
Lender, while this Agreement is in effect, Borrower will not, and will not
permit any Guarantor to:

        (a)    Mergers, Acquisitions, Etc.    

        (1)   Merge or consolidate with any other entity, or commence operations
under any other name.

        (2)   Without the prior, written consent of Lender, (i) acquire all or
substantially all of the assets of any Person or entity, (ii) form or create any
new Subsidiary or Affiliate, or (iii) enter into any business venture, including
any joint venture, partnership, or limited liability company other than in the
ordinary course of business, as conducted on the Closing Date; provided, that
Lender's consent to any of the foregoing shall not be unreasonably withheld.

        (b)    Transfer of Assets.    Sell, transfer, lease or otherwise dispose
of any of its assets, or cause or permit any Subsidiary to sell, transfer, lease
or otherwise dispose of any of its assets, except: (i) inventory in the ordinary
course of Borrower's or any Subsidiary's business; (ii) obsolete or worn out
property, whether now owned or hereafter acquired, in the ordinary course of
Borrower's or any Subsidiary's business; (iii) all or a portion of the assets of
MPC; (iv) all or a portion of the Equity Interest held by Borrower in MPC; and
(v) as approved by Lender in writing prior to the sale, transfer, lease or other
disposition of such assets.

        (c)    Change in Business.    Engage in any business activities or
operations substantially different from or unrelated to Borrower's or such
Guarantor's present business activities or operations.

        (d)    Liens.    Create or permit any Lien on any assets of Borrower,
except for Permitted Encumbrances.

        (e)    Capital Expenditures.    Make Capital Expenditures in excess of
One Million Dollars ($1,000,000) in any given Fiscal Year.

        (f)    Investments.    Make any investment in or loan to any person,
other than: (i) cash and Cash Equivalents; (ii) loans to wholly-owned
Subsidiaries; (iii) loans to employees, so long as any such loan in excess of
Two Hundred Fifty Thousand Dollars ($250,000) is disclosed to and approved by
Lender; (iv) loans to Affiliates, subject to the limitations set forth in
Section 12(h); (v) existing investments set forth in the Disclosure Schedule;
(vi) Investments to acquire the assets of any Person, form or create any
Subsidiary or Affiliate, or enter into any business venture, in each case that
is related to Borrower's core businesses as of the date of this Agreement, and
(vii) purchase money mortgages for the sale of real estate in the ordinary
course of business.

21

--------------------------------------------------------------------------------





        (g)    Restricted Payments.    Borrower shall not, and shall not permit
any of its Subsidiaries to, declare or make, directly or indirectly, any
Restricted Payment or incur any obligation (contingent or otherwise) to do so.

        (h)    Transactions with Affiliates.    Enter into any transaction or
arrangement with any Affiliate, or permit any Subsidiary to enter into any
transaction or arrangement with any Affiliate of it (including the purchase
from, sale to, or exchange of. property with, or the rendering of any service by
or for any Affiliate), that is not entered into in the ordinary course of
business and upon fair and reasonable terms that are no less favorable to
Borrower or such Subsidiary than would be obtained in a comparable arms-length
transaction with a Person not an Affiliate, other than (i) any transaction
between Borrower and any Guarantor, or (ii) any transaction between Borrower and
any Subsidiary entered into in the ordinary course of Borrower's business for
interest-free loans to Borrower as part of Borrower's customary cash- management
practices.

        (i)    Indebtedness.    Incur any Indebtedness other than the Loan,
except for Indebtedness disclosed on the consolidated balance sheet of Borrower
and its Subsidiaries dated as of September 30, 2009, provided, however, that
(i) Borrower may incur Indebtedness under the Wells Fargo Facility not to exceed
Thirty Five Million Dollars ($35,000,000) at any time outstanding; and
(ii) Borrower may incur up to $250,000 in total Indebtedness outstanding at any
time in connection with the acquisition or lease of equipment used in the
ordinary course of its business.

        (j)    Total Liabilities.    Permit its Total Liabilities to exceed
$175,000,000 at any time, as calculated at the end of each Fiscal Quarter.

        (k)    Liquidity.    Permit its Liquidity, as of the end of any calendar
quarter, to be less than $4,000,000. As used herein, "Liquidity" shall mean the
sum of (i) cash, (ii) Cash Equivalents, (iii) publicly traded and publicly
quoted marketable securities acceptable to Lender in its reasonable discretion,
(iv) undisbursed commitment under secured lines of credit available to Borrower,
and (v) the amount, if any, not to exceed $2,000,000, by which accounts
receivable of Borrower exceed accounts payable of Borrower, net, in connection
with any of the foregoing, of any encumbrance, setoff or claim and minus any
unsecured Indebtedness of Borrower.

        (l)    No Amendment of Wells Fargo Loan Documents.    Without Lender's
prior written consent, Borrower shall not enter into any agreement that modifies
or amends the Wells Fargo Loan Documents or modifies any terms applicable to the
Wells Fargo Facility.

        13.    Events of Default.    Each of the following shall constitute an
"Event of Default" hereunder:

        (a)    Payment Default.    Failure by Borrower to make any payment of
principal or interest required to be made under this Agreement within three
(3) days of the date when due, or failure to pay any other amount owed to Lender
hereunder on the date when due.

        (b)    Representations and Warranties.    Any representation or warranty
made by Borrower herein or in any agreement, certificate, or document related
hereto or furnished in connection herewith, or by any Guarantor in any Guaranty
Agreement or in any agreement, certificate, or document related to such Guaranty
Agreement, shall prove to have been false or misleading in any material respect
on or as of the date made,

        (c)    Other Covenants and Agreements.    Borrower fails to perform or
comply with any covenant or agreement contained in this Agreement (other than
those referred to in Section 13(a)) or any Guarantor fails to perform or comply
with any covenant or agreement contained in any Guaranty Agreement; provided,
that if such failure is by its nature capable of being cured, then such failure
shall not become an Event of Default unless such failure remains uncured for
fifteen (15) days.

22

--------------------------------------------------------------------------------



        (d)    Other Indebtedness.    Borrower or any Guarantor shall fail to
pay when due any Indebtedness or any other event occurs which, under any
agreement or instrument relating to such Indebtedness, has the effect of
accelerating or permitting the acceleration of such Indebtedness, whether or not
such Indebtedness is actually accelerated.

        (e)    Judgments.    A judgment, decree, or order for the payment of
money in excess of One Million Dollars ($1,000,000) shall be rendered against
Borrower or any Guarantor, the amount of which judgment, decree, or order is not
subject to undisputed insurance coverage, and either: (i) enforcement
proceedings shall have been commenced; or (ii) such judgment, decree, or order
shall continue unsatisfied and in effect for a period of twenty (20) consecutive
days without being vacated, discharged, satisfied, or stayed pending appeal.

        (f)    Insolvency, Etc.    Borrower or any Guarantor: (i) shall become
insolvent or shall generally not, or shall be unable to, or shall admit in
writing its inability to, pay its debts as they come due; or (ii) shall suspend
its business operations or a material part thereof or make an assignment for the
benefit of creditors; or (iii) shall apply for, consent to, or acquiesce in the
appointment of a trustee, receiver, or custodian for it or any of its property;
or (iv) shall commence or have commenced against it any proceeding under any
bankruptcy, reorganization, arrangement, readjustment of debt, dissolution, or
liquidation law or statute of any jurisdiction, provided, however, that,
notwithstanding anything in this Section 13(f) to the contrary, Borrower may
liquidate, wind-up, dissolve or cease the operations of MPC.

        (g)    Material Adverse Change.    Any material adverse change occurs,
as reasonably determined by Lender, in Borrower's ability to perform its
obligations under this Agreement.

        (h)    Cross-Default to Wells Fargo Facility.    An "event of default"
(as defined in the Wells Fargo Loan Documents") shall occur under the Wells
Fargo Facility and shall remain uncured or unwaived for a period of five days.

        14.    Remedies Upon Events of Default.    Upon the occurrence of and
during the continuance of each and every Event of Default:

        (a)    Termination of Rights; Acceleration.    Lender may, without
notice to Borrower, declare the entire unpaid principal balance under this
Agreement, all accrued interest thereon and all other amounts payable under this
Agreement, to be immediately due and payable. Upon such a declaration, the
unpaid principal balance under this Agreement and all such other amounts shall
become immediately due and payable, without protest, presentment, demand, or
further notice of any kind, all of which are hereby expressly waived by
Borrower.

        (b)    Enforcement.    Lender may proceed to protect, exercise, and
enforce such rights and remedies against Borrower and against the Collateral as
may be provided by this Agreement, by any Guaranty Agreement, by any Loan
Document, or under law, each and every one of such rights and remedies shall be
cumulative and may be exercised from time to time, and no failure on the part of
Lender to exercise, and no delay in exercising, any right or remedy shall
operate as a waiver thereof, or the exercise of any other right. Without
limiting the foregoing, Lender may, as provided in the Farm Credit Act of 1971,
as amended, retire and cancel all or any portion of Borrower's stock or other
equities in Lender and apply the proceeds thereof against Borrower's
indebtedness to Lender. In addition, Lender may hold, set off, sell, and/or
apply against Borrower's indebtedness any and all cash, accounts, securities,
instruments, documents, or other property in Lender's possession or under its
control. If, at the conclusion of any foreclosure or collection of any
Collateral, the proceeds of such foreclosure or collection are insufficient to
pay and discharge the Obligations in full, then Borrower shall remain liable for
the full amount of the remaining Obligations, and Lender shall have all legal
rights, remedies, and recourse against Borrower and any remaining Collateral for
such remaining Obligations.

23

--------------------------------------------------------------------------------



        (c)    Application of Funds.    All amounts received by Lender shall be
applied to amounts owing under this Agreement in such order and manner as Lender
may in its sole discretion elect.

        15.    Indemnity.    Borrower shall indemnify and hold harmless each of
Lender and its Affiliates, and each such Person's respective officers,
directors, employees, attorneys, agents and representatives (each, an
"Indemnified Person"), from and against any and all suits, actions, proceedings,
claims, damages, losses, liabilities and expenses (including reasonable
attorneys' fees and disbursements and other costs of investigation or defense,
including those incurred upon any appeal) that may be instituted or asserted
against or incurred by any such Indemnified Person as the result of credit
having been extended, suspended or terminated under this Agreement and the other
Loan Documents and the administration of such credit, and in connection with or
arising out of the transactions contemplated hereunder and thereunder and any
actions or failures to act in connection therewith, including any and all
Environmental Liabilities and legal costs and expenses arising out of or
incurred in connection with disputes between or among any parties to any of the
Loan Documents (collectively, "Indemnified Liabilities"); provided, that
Borrower shall not be liable for any indemnification to an Indemnified Person to
the extent that any such suit, action, proceeding, claim, damage, loss,
liability or expense results solely from that Indemnified Person's gross
negligence or willful misconduct, as finally determined by a court of competent
jurisdiction.

        16.    Complete Agreement; Amendments.    This Agreement and all
documents and instruments contemplated hereby are intended by the parties to be
a complete and final expression of their agreement. No amendment, modification,
or waiver of any provision hereof or thereof, nor any consent to any departure
of Borrower herefrom or therefrom, shall be effective unless approved by Lender
and contained in a writing signed by or on behalf of Lender and then such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given. This Agreement amends and restates, in its entirety,
the Previous Loan Agreement.

        17.    Counterparts; Effectiveness.    This Agreement may be executed in
any number of separate counterparts, each or which shall collectively and
separately constitute one agreement. This Agreement shall become effective upon
execution by each party and delivery to the other parties of either an executed
original of the signature pages hereof or of a facsimile or other electronic
transmission of such executed original of the signature pages hereof.

        18.    Applicable Law.    Except to the extent governed by applicable
federal law, this Agreement shall be governed and construed in accordance with
the laws of the State of California, without reference to choice of law
doctrine.

        19.    MUTUAL WAIVER OF JURY TRIAL.    BECAUSE DISPUTES ARISING IN
CONNECTION WITH COMPLEX FINANCIAL TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY
RESOLVED BY AN EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH APPLICABLE
STATE AND FEDERAL LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE PARTIES
DESIRE THAT THEIR DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS.
THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL
SYSTEM AND OF ARBITRATION, THE PARTIES HERETO WAIVE ALL RIGHT TO TRIAL BY JURY
IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO ENFORCE OR DEFEND ANY RIGHTS OR
REMEDIES UNDER THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, OR TO RESOLVE
ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, ARISING OUT OF,
CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP BETWEEN THE
PARTIES.

24

--------------------------------------------------------------------------------



        20.    Notices.    All notices hereunder shall be in writing and shall
be deemed to be duly given upon delivery, if personally delivered, delivered by
messenger service, or sent by telegram or facsimile transmission, or three
(3) days after mailing if sent by express, certified or registered mail, to the
parties at the following addresses (or such other address for a party as shall
be specified by like notice):

        If to Lender as follows:

American AgCredit, FLCA
5560 South Broadway
Eureka, CA 95503
Attn: Account Officer—Maui Land & Pineapple
Fax No.: (707) 442-1268

and to

American AgCredit, FLCA
200 Concourse Blvd.
Santa Rosa, CA 95403
P.O. Box 1330
Santa Rosa, CA 95402
Attn: Account Officer—Maui Land & Pineapple
Fax No.: (707) 545-7200

        If to Borrower, as follows:

Maui Land & Pineapple Company, Inc.
PO Box 187
Kahului, Hawaii 96733-6687
Attn: Chief Financial Officer
Fax No.: (808) 442-1114

        21.    Costs and Expenses.    Borrower shall pay all costs incurred by
Lender, including reasonable attorneys fees, in connection with the preparation
for, negotiation of, and documentation of this Agreement, the Loan Documents,
and any Guaranty Agreement. If in the future Lender shall employ the services of
legal counsel or any other professional or any third party in connection with
(i) any request made by Borrower to Lender for a modification, amendment,
waiver, or consent in connection with this Agreement, any Other Document, or any
Guaranty Agreement, (ii) rendering advice or other services to Lender regarding
Lender's rights or obligations under this Agreement or any Other Document or any
Guaranty Agreement, whether or not an Event of Default has occurred or a request
has been made by Borrower, (iii) representing the interests of Lender in any
judicial or nonjudicial action, suit or proceeding instituted by Lender or any
other Person connected with or related to or with reference to the Loan or to
reclaim, seek relief from a judicial or statutory stay, sequester, protect,
preserve or enforce Lender's interests, then in such event Borrower promises to
pay reasonable attorney's fees and reasonable costs and expenses incurred by
Lender and/or its attorney in connection with the above-mentioned events. Such
amounts shall be payable upon demand.

        22.    Effectiveness; Severability.    This Agreement shall continue in
effect until all indebtedness and obligations of Borrower hereunder shall have
been repaid and all commitments of Lender hereunder have terminated. Any
provision of this Agreement or of any instrument or document contemplated hereby
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
thereof.

25

--------------------------------------------------------------------------------



        23.    Successors and Assigns.    This Agreement shall be binding upon
and inure to the benefit of Borrower and Lender and their respective successors
and assigns except that Borrower may not assign or transfer its rights or
obligations hereunder without the prior written consent of Lender. Lender may
assign all or any portion of its obligations under this Agreement without prior
notice to Borrower and such assignment shall relieve Lender of any future
obligations hereunder. If Lender shall assign a portion of its obligations,
Borrower shall enter into such amendments to the Loan Documents as Lenders shall
request, such as providing new or replacement promissory notes and a revision to
this Agreement to reflect and agent/lender structure. Lender may grant or sell
participation interests in its interests under this Agreement without notice to
Borrower.

        24.    Communications with Wells Fargo Bank.    Borrower authorizes
Lender and Wells Fargo Bank (or any successor agent or lender under the Wells
Fargo Credit Facility) to communicate with each other concerning Borrower's
financial affairs and to disclose to the other party any information concerning
Borrower and its Subsidiaries.

        25.    Continuing Validity of Existing Agreements.    Except as
expressly modified or superseded by this Agreement or a Loan Document entered
into in connection with this Agreement, the terms of any Loan Document in effect
under the Previous Agreement shall remain unchanged and in full force and
effect.

        26.    Release.    Borrower hereby releases, remises, acquits and
forever discharges Lender and its employees, agents, representatives,
consultants, attorneys, fiduciaries, officers, directors, partners,
predecessors, successors and assigns, subsidiary corporations, parent
corporations, and related corporate divisions (collectively, the "Released
Parties"), from any and all actions and causes of action, judgments, executions,
suits, debts, claims, demands, liabilities, obligations, damages and expenses of
any and every character, known or unknown, direct and/or indirect, at law or in
equity, of whatsoever kind or nature, for or because of any matter or things
done, omitted or suffered to be done by any of the Released Parties prior to and
including the date of delivery hereof, and in any way directly or indirectly
arising out of or in any way connected to this Agreement or the transactions
contemplated in this Agreement (collectively, the "Released Matters"). Borrower
acknowledges that the agreements in this Section are intended to be in full
satisfaction of all or any alleged injuries or damages arising in connection
with the Released Matters.

        Without limiting the generality of the foregoing, Borrower hereby waives
the provisions of any statute that prevents a general release from extending to
claims unknown by the releasing party, including Section 1542 of the California
Civil Code which provides:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

        By entering into this release, Borrower recognizes that no facts or
representations are ever absolutely certain and Borrower may hereafter discover
facts in addition to or different from those which Borrower presently knows or
believes to be true, but that it is the intention of Borrower to hereby fully,
finally and forever settle and release all matters, disputes and differences,
known or unknown, suspected or unsuspected; accordingly, if Borrower should
subsequently discover that any fact that Borrower relied upon in delivering this
release was untrue, or that any understanding of the facts was incorrect,
Borrower shall not be entitled to set aside this release by reason thereof,
regardless of any claim of mistake of fact or law or any other circumstances
whatsoever. Borrower acknowledges that Borrower is not relying upon and has not
relied upon any representation or statement made by Lender with respect to the
facts underlying this release or with regard to Borrower's rights or asserted
rights.

        This release may be pleaded as a full and complete defense and/ or as a
cross-complaint or counterclaim against any action, suit, or other proceeding
that may be instituted, prosecuted or attempted in breach of this release.
Borrower acknowledges that the release contained herein constitutes a material
inducement to Lender to enter into this Amendment and that Lender would not have
done so but for Lender's expectation that such release is valid and enforceable
in all events.

26

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties have caused this Agreement to be
executed by their duly authorized officers as of the date shown above.

BORROWER:    
MAUI LAND & PINEAPPLE COMPANY, INC., a Hawaii corporation
By:
 
/s/ TIM T. ESAKI


--------------------------------------------------------------------------------


 
  Name:   Tim T. Esaki     Title:   Chief Financial Officer    
By:
 
/s/ ADELE H. SUMIDA


--------------------------------------------------------------------------------


 
  Name:   Adele H. Sumida     Title:   Controller & Secretary    
LENDER:
AMERICAN AGCREDIT, FLCA
By:
 
/s/ GARY VAN SCHUYVER


--------------------------------------------------------------------------------


 
  Name:   Gary Van Schuyver     Title:   Vice President    

27

--------------------------------------------------------------------------------



GUARANTORS:

        The undersigned Guarantors hereby consent to, ratify and approve the
terms, covenants, conditions and provisions of the foregoing Agreement and agree
that the guaranties executed by them include the obligations of the Borrower
under the Agreement and, if requested by Lender, to enter into new guaranties.

KAPALUA LAND COMPANY, LTD., a Hawaii corporation
By:
 
/s/ TIM T. ESAKI


--------------------------------------------------------------------------------


 
  Name:   Tim T. Esaki     Title:   Vice President    
By:
 
/s/ ADELE H. SUMIDA


--------------------------------------------------------------------------------


 
  Name:   Adele H. Sumida     Title:   Controller & Secretary    
MAUI PINEAPPLE COMPANY, LTD., a Hawaii corporation
By:
 
/s/ TIM T. ESAKI


--------------------------------------------------------------------------------


 
  Name:   Tim T. Esaki     Title:   Vice President    
By:
 
/s/ ADELE H. SUMIDA


--------------------------------------------------------------------------------


 
  Name:   Adele H. Sumida     Title:   Controller & Secretary    

28

--------------------------------------------------------------------------------






DISCLOSURE SCHEDULE


(a)Any exceptions to representations and warranties: NONE.

(b)Existing investments:

•None.

(c)Permitted encumbrances

•Fee and Leasehold Mortgage with Absolute Assignment of Leases and Rents,
Security Agreement and Fixture Filing, Entered into on November 15, 2007, and as
subsequently amended, securing the Amended and Restated Credit Agreement dated
October 9, 2009, by and among Maui Land & Pineapple Company, Inc., as borrower,
Wells Fargo Bank, N.A. and the financial institutions party thereto.

•Mortgage, Assignment of Rents, Security Agreement, Financing Statement and
Fixture Filing, dated December 30, 1998, and as subsequently amended, executed
by Maui Land & Pineapple Company, Inc., in favor of Pacific Coast Farm Credit
Services, ACA, as mortgagee.

(d)All subsidiaries owned by Borrower and all partnerships and joint ventures in
which Borrower is engaged.

Maui Pineapple Company, Ltd.

Maui Ag Tech LLC

Royal Coast Tropical Fruit Company, Inc.

Costa Royal De Panama, S.A.

Costa Royal De Frutas, S.A.

Honolua Plantation Land Co., Ltd.

Kapalua Land Company, Ltd.

Kapalua Waste Treatment Co., Ltd.

Kapalua Water Co., Ltd.

Kapalua Advertising Co., Ltd.

Kapalua Realty Company, Ltd.

Pineapple Hill Estates, LLC

MLP KB Partner LLC

Kapalua Bay Holdings LLC

Kapalua Bay LLC

PGC Operations

W2005 Kapalua/Gengate Hotel Holdings, LLC

Kapalua Resort Activities Inc.

Kapalua General Store Inc.

Kapalua Plantation Golf LLC

MLP RCK LLC

WMV LLC

Central Resort LLC

Kapalua Farms LLC

Hawaii BioEnergy LLC

29

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.23



TABLE OF CONTENTS
LOAN AGREEMENT
Recitals
Agreement
DISCLOSURE SCHEDULE
